Title: To George Washington from William Livingston, 1 May 1779
From: Livingston, William
To: Washington, George



Dr Sir
Trenton [N.J.] 1 May 1779

I have the honour to acknowledge the receipt of your Excellency’s two favours of the 28th & 29th ultimo. The British lately in Monmouth behaved, by all Accounts, in the most dastarly manner, running for one while from about 75 of our Militia, and continuing their retreat to their Very boats before less than one quarter of their number, to which all our reinforcements did not amount.
If Mr Franklin means to take possession of Amboy, they might doubtless by the sound on one side, and proper intrenchments, secure a lodgement. But I have reason to think that the Bailiwick of his Sherif of Middlesex will not extend far beyond his Encampment. Indeed I could wish that every villain in the State would join him, or in any other manner deliver us from his company; as I have no conception that they can injure us so much by such a step, or by any other, as by that of staying among us.
I have hitherto deferred calling out the Militia in hopes the Assembly would raise their wages, which I submitted to their consideration the moment I received your Excellencys Letter on the Subject of withdrawing your troops from Monmouth Elizabeth town &c. and without which I am persuaded they will not come out to any purpose in the monthly service—As I was daily flattered with a resolve on that head, I thought it best to sacrifice a few days (precious as the time is) for the sake of that stimulus, & the greater number it will probably produce. This afternoon I shall at all events issue the orders. But having hitherto delayed them from the above prospect, if your Excellency, can, consistent with your plan of operations continue the Troops a few days longer than you purposed, I am confident you want no other motive to induce you to do it, than your feelings for any of our Inhabitants that are more immediately exposed to the incursions of the Enemy. I have the honour to be with great esteem & regard Dear Sir Your Excellencys most humble Servt
Wil: Livingston
